Citation Nr: 1453216	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-14 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant is represented by: Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from August 1973 to May 1976.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the RO in Nashville, Tennessee.

In May 2014, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Right ear hearing loss is etiologically related to noise exposure in service.  


CONCLUSION OF LAW

Right ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for bilateral hearing loss, which he asserts is related to exposure to loud sounds in service.  The Veteran has testified that he was exposed to sounds associated with operating a LAW (Light Anti-Armor Weapon), and that he experienced an immediate decrease in hearing acuity for periods after firing this weapon.  

Service treatment records reveal no complaint of or treatment for hearing loss during service.  At service entrance in August 1973, the following audiometric readings, in decibels, were recorded: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
10
-
5
LEFT
15
10
10
-
2

At service separation in May 1976, the following audiometric readings were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
0
LEFT
0
5
5
10
5

The Veteran was afforded a VA examination in conjunction with his claim.  The December 2011 examination report reveals the following audiometric readings:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
25
20
15
LEFT
10
15
20
25
15

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 100 percent in the left ear.

The diagnosis was normal hearing in the left ear and moderate sensorineural hearing loss recovering to normal in the right ear.  The examiner opined that the right ear hearing loss was less likely as not caused by or a result of military noise exposure.  The rationale was that the Veteran had normal hearing at entrance to and separation from service, and had a positive history of both occupational and recreational noise exposure after service.  

The Veteran is competent to describe his perception that his hearing acuity decreased, and as to when such decrease occurred.  However, he is not competent to opine as to his specific level of hearing acuity as that requires specialized testing.  See 38 C.F.R. § 3.385.  His testimony is that he experienced an immediate decrease in hearing acuity and ringing in the ears for periods after firing a L.A.W., and that his hearing recovered prior to service separation, but then gradually decreased after service.  The December 2011 examiner's opinion does not address this scenario, but simply states that the Veteran's hearing was normal at service separation without explaining why that fact renders the Veteran's assertions unlikely.  Thus, the examiner did not address the Veteran's contentions regarding the specific pattern of his hearing loss.  Moreover, the same examiner found that the Veteran's tinnitus, which the Veteran has described as occurring simultaneous with his periods of decreased hearing, was related to noise exposure in service, despite the fact that tinnitus was not constant in service, but was also periodic.  The examiner did not explain how the tinnitus improved prior to service separation and subsequently worsened, but how the same pattern was unlikely regarding the hearing loss.  The examiner also did not address the potential secondary relationship between the service-connected tinnitus and hearing loss.  

Based on the lack of adequate rationale and the Veteran's competent evidence regarding the pattern of onset of his right ear hearing loss, the Board finds that the evidence in favor of a relationship between the Veteran's current right ear hearing loss and service has attained relative equipoise with the evidence against such a relationship, and that service connection for right ear hearing loss is warranted.  

As the Board is granting the claim, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


ORDER

Service connection for right ear hearing loss is granted. 


REMAND

The Veteran has testified that his left ear hearing loss has worsened since he was provided a VA examination in December 2011.  The Veteran is competent to opine as to a worsening of his symptoms.  As such, the Board finds that a new examination is necessary.  

Accordingly, the claim of entitlement to service connection for left hear hearing loss is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed left ear hearing loss.  The relevant documents in the claims file should be made available to the VA examiner.

If it is determined that the Veteran has a current left ear hearing loss disability for VA purposes, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that such hearing loss has the same etiology as the service-connected right ear hearing loss and tinnitus.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

2.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


